Exhibit 10.14

 

[FORM OF]

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of [ ], 2018 by and
between Wyndham Destinations, Inc., a Delaware corporation (the “Corporation”),
in its own name and on behalf of its direct and indirect subsidiaries, and the
undersigned, an individual (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers, employees, controlling persons, fiduciaries and
other agents (“Representatives”) in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the corporation or business enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
Representatives unless they are provided with adequate protection through
insurance and adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation or business enterprise;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining highly competent
persons is detrimental to the best interests of the Corporation and its
stockholders and that the Corporation should act to assure such persons that
there will be increased certainty of protection against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of the Corporation;

 

WHEREAS, (a) the Amended and Restated By-laws of the Corporation (the “Bylaws”)
require indemnification of the officers and directors of the Corporation,
(b) Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”) and (c) the Bylaws and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive and thereby contemplate that contracts may be entered into between
the Corporation and its Representatives with respect to indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefore, nor to diminish or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, (a) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (b) Indemnitee
may not be willing to serve or continue to serve as a Representative without
adequate protection, (c) the Corporation desires Indemnitee to serve in such
capacity and (d) Indemnitee is willing to serve, continue to serve and to take
on additional service for or on behalf of the Corporation on the condition that
the Indemnitee be so indemnified.

 

--------------------------------------------------------------------------------


 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.

 

(a)                                 As used in this Agreement:

 

“Agreement” shall have the meaning ascribed to such term in the Preamble hereto.

 

“Board” shall have the meaning ascribed to such term in the Recitals hereto.

 

“Bylaws” shall have the meaning ascribed to such term in the Recitals hereto.

 

“Certificate of Incorporation” shall mean the Restated Certificate of
Incorporation of the Corporation.

 

“Corporate Status” describes the status of an individual who is or was a
Representative of an Enterprise.

 

“Corporation” shall have the meaning ascribed to such term in the Preamble
hereto.

 

“DGCL” shall have the meaning ascribed to such term in the Recitals hereto.

 

“Enterprise” shall mean the Corporation and any other Person, employee benefit
plan, joint venture or other enterprise of which Indemnitee is or was serving at
the request of the Corporation as a Representative.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

 

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, in respect of or relating to, any Proceeding,
including, without limitation, the premium, security for, and other costs
relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 11(d) only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation

 

2

--------------------------------------------------------------------------------


 

or otherwise, (iii) any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (on a grossed up basis) and (iv) any interest, assessments or
other charges in respect of the foregoing.

 

“Indemnitee” shall have the meaning ascribed to such term in the Preamble
hereto.

 

“Indemnity Obligations” shall mean all obligations of the Corporation to
Indemnitee under this Agreement, including, without limitation, the
Corporation’s obligations to provide indemnification to Indemnitee and advance
Expenses to Indemnitee under this Agreement.

 

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, in respect of or relating to or occurring as a direct or indirect
consequence of any Proceeding, including, without limitation, amounts paid in
whole or partial settlement of any Proceeding, all Expenses in complying with
any judgment, order or decree issued or entered in connection with any
Proceeding or any settlement agreement, stipulation or consent decree entered
into or issued in settlement of any Proceeding, and any consequential damages
resulting from any Proceeding or the settlement, judgment, or result thereof.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, administrative hearing or any
other actual, threatened or completed judicial, administrative or arbitration
proceeding (including, without limitation, any such proceeding under the
Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Corporation or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in which

 

3

--------------------------------------------------------------------------------


 

Indemnitee was, is or will be, or is threatened to be, involved as a party or
witness or otherwise involved, affected or injured (i) by reason of the fact
that Indemnitee is or was a Representative of the Corporation, (ii) by reason of
any actual or alleged action taken by Indemnitee or of any action on
Indemnitee’s part while acting as Representative of the Corporation or (iii) by
reason of the fact that Indemnitee is or was serving at the request of the
Corporation as a Representative of another Person, whether or not serving in
such capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement.

 

“Representative” shall have the meaning ascribed to such term in the Recitals
hereto.

 

“Submission Date” shall have the meaning ascribed to such term in Section 9(b).

 

(b)                                 For the purpose hereof, references to
“fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Corporation” shall
include, without limitation, any service as a Representative of the Corporation
which imposes duties on, or involves services by, such Representative with
respect to an employee benefit plan, its participants or beneficiaries; and a
Person who acted in good faith and in a manner such Person reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in manner “not opposed to the best
interests of the Corporation” as referred to in this Agreement.

 

Section 2.                                           Indemnity in Third-Party
Proceedings. The Corporation shall indemnify and hold harmless Indemnitee, to
the fullest extent permitted by applicable law, from and against all Liabilities
and Expenses suffered or incurred by Indemnitee or on Indemnitee’s behalf in
connection with or as a consequence of any Proceeding (other than any Proceeding
brought by or in the right of the Corporation to procure a judgment in its favor
which shall be governed by the provisions set forth in Section 3 below) or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation and, in the case of a criminal proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful. For the
avoidance of doubt, a finding, admission or stipulation that an Indemnitee has
acted with gross negligence or recklessness shall not, of itself, create a
presumption that such Indemnitee has failed to meet the standard or conduct
required for indemnification in this Section 2.

 

Section 3.                                           Indemnity in Proceedings by
or in the Right of the Corporation. The Corporation shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Liabilities and Expenses suffered or incurred by Indemnitee or on
Indemnitee’s behalf in connection with or as a consequence of any Proceeding
brought by or in the right of the Corporation to procure a judgment in its
favor, or any claim, issue or matter therein, if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in, or not opposed, to the
best interests of the Corporation. No indemnification for Liabilities and
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Corporation, unless and

 

4

--------------------------------------------------------------------------------


 

only to the extent that the Delaware Court of Chancery or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification. For the
avoidance of doubt, a finding, admission or stipulation that an Indemnitee has
acted with gross negligence or recklessness shall not, of itself, create a
presumption that such Indemnitee has failed to meet the standard or conduct
required for indemnification in this Section 3.

 

Section 4.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, to the extent that (a) Indemnitee
is a party to (or a participant in) any Proceeding, (b) the Corporation is not
permitted by applicable law to indemnify Indemnitee with respect to any claim
brought in such Proceeding if such claim is asserted successfully against
Indemnitee and (c) Indemnitee is not wholly successful in such Proceeding, but
is successful, on the merits or otherwise (including, without limitation,
settlement thereof), as to one or more but less than all claims, issues or
matters in such Proceeding, then the Corporation shall indemnify Indemnitee, to
the fullest extent permitted by applicable law, against all Liabilities and
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf, in connection with or as a consequence of each successfully resolved
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by
settlement, entry of a plea of nolo contendere or by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

Section 5.                                           Indemnification for
Expenses of a Witness. Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified to the fullest extent permitted by applicable law against all
Liabilities and Expenses suffered or incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

 

Section 6.                                           Additional Indemnification.
Notwithstanding any limitation in Sections 2, 3 or 4, the Corporation shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to, or threatened to be made a party to, any Proceeding
(including, without limitation, a Proceeding by or in the right of the
Corporation to procure a judgment in its favor), against all Liabilities and
Expenses suffered or incurred by Indemnitee in connection with such Proceeding:

 

(a)                                 to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to, or replacement
of, the DGCL, and

 

(b)                                 to the fullest extent authorized or
permitted by any amendments to, or replacements of, the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

Section 7.                                           Advances of Expenses. In
furtherance of the requirement of Article VIII of the Bylaws and notwithstanding
any provision of this Agreement to the contrary, the Corporation shall advance,
to the fullest extent permitted by law, Expenses incurred by Indemnitee in

 

5

--------------------------------------------------------------------------------


 

connection with any Proceeding, and such advancement shall be made within ten
(10) days after the receipt by the Corporation of a statement or statements
requesting such advances from time to time, whether prior to, or after, final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay Expenses
and without regard to Indemnitee’s ultimate entitlement to indemnification under
the other provisions of this Agreement. Advances shall include any and all
Expenses incurred pursuing an action to enforce this right of advancement,
including, without limitation, Expenses incurred preparing and forwarding
statements to the Corporation to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Corporation of this
Agreement, which shall constitute an undertaking, providing that Indemnitee
undertakes to repay the advance to the extent that it is ultimately determined
that Indemnitee is not entitled to be indemnified by the Corporation.

 

Section 8.                                           Procedure for Notification
and Defense of Claim.

 

(a)                                 Indemnitee shall notify the Corporation in
writing of any Proceeding with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof. The
written notification to the Corporation shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Corporation
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. Any delay or
failure by Indemnitee to notify the Corporation hereunder will not relieve the
Corporation from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay or failure in so notifying
the Corporation shall not constitute a waiver by Indemnitee of any rights under
this Agreement.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement of Expenses with respect to any
Proceeding, Indemnitee may, at Indemnitee’s option, (i) retain legal counsel
selected by Indemnitee and approved by the Corporation (which approval shall not
to be unreasonably withheld, conditioned or delayed) to defend Indemnitee in
such Proceeding, at the sole expense of the Corporation or (ii) have the
Corporation assume the defense of Indemnitee in the Proceeding, in which case
the Corporation shall assume the defense of such Proceeding with legal counsel
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld, conditioned or delayed) within ten (10) days of the
Corporation’s receipt of written notice of Indemnitee’s election to cause the
Corporation to do so. If the Corporation is required to assume the defense of
any such Proceeding, it shall engage legal counsel for such defense, and shall
be solely responsible for all Expenses of such legal counsel and otherwise of
such defense. Such legal counsel may represent both Indemnitee and the
Corporation (and/or any other party or parties entitled to be indemnified by the
Corporation with respect to such matter) unless, in the reasonable opinion of
legal counsel to Indemnitee, there is a conflict of interest between Indemnitee
and the Corporation (or any other such party or parties) or there are legal
defenses

 

6

--------------------------------------------------------------------------------


 

available to Indemnitee that are not available to the Corporation (or any such
other party or parties). Notwithstanding either party’s assumption of
responsibility for defense of a Proceeding, each party shall have the right to
engage separate legal counsel at its own expense. The party having
responsibility for defense of a Proceeding shall provide the other party and its
legal counsel with all copies of pleadings and material correspondence relating
to the Proceeding. Indemnitee and the Corporation shall reasonably cooperate in
the defense of any Proceeding with respect to which indemnification is sought
hereunder, regardless of whether the Corporation or Indemnitee assumes the
defense thereof. Indemnitee may not settle or compromise any Proceeding without
the prior written consent of the Corporation (which consent shall not be
unreasonably withheld, conditioned or delayed). The Corporation may not settle
or compromise any proceeding without the prior written consent of Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

Section 9.                                           Procedure Upon Application
for Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 8(a), the Corporation shall advance Expenses
necessary to defend against a Claim pursuant to Section 7 hereof. If any
determination by the Corporation is required by applicable law with respect to
Indemnitee’s ultimate entitlement to indemnification, such determination shall
be made (i) if Indemnitee shall request such determination be made by the
Independent Counsel, by the Independent Counsel and (ii) in all other
circumstances in any manner permitted by the DGCL. Indemnitee shall cooperate
with the Person(s) making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
Person(s), upon reasonable advance request, any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
Person(s) making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Corporation will not deny any written request
for indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 9(a) has been made. The Corporation agrees to pay Expenses of
the Independent Counsel referred to above and to fully indemnify the Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

(b)                                 In the event that the determination of
entitlement to indemnification is to be made by the Independent Counsel pursuant
to Section 9(a) hereof, (i) the Independent Counsel shall be selected by the
Corporation within ten (10) days of the Submission Date, (ii) the Corporation
shall give written notice to Indemnitee advising it of the identity of the
Independent Counsel so selected and (iii) Indemnitee may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Corporation Indemnitee’s written objection to such selection. Absent a timely
objection, the Person so selected shall act as the Independent Counsel. If a
timely objection is made

 

7

--------------------------------------------------------------------------------


 

by Indemnitee, the Person so selected may not serve as the Independent Counsel
unless and until such objection is withdrawn. If no Independent Counsel shall
have been selected (whether due to a failure of the Corporation to appoint such
Independent Counsel, an un-withdrawn objection from Indemnitee with respect to
the person so appointed or otherwise) before the later of (i) thirty (30) days
after the submission by Indemnitee of a written request for indemnification
pursuant to Section 9(a) hereof (the date of such submission, the “Submission
Date”) and (ii) ten (10) days after the final disposition of the Proceeding for
which indemnity is sought, then (x) each of the Corporation and Indemnitee shall
select a Person meeting the qualifications to serve as the Independent Counsel
and (y) such Persons shall (collectively) select the Independent Counsel. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 11(a) of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 10.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the Person(s) making such
determination shall, to the fullest extent permitted by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 8(a) of this
Agreement, and the Corporation shall, to the fullest extent permitted by law,
have the burden of proof to overcome that presumption in connection with the
making by any Person(s) of any determination contrary to that presumption.
Neither the failure of the Corporation (including, without limitation, by its
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation (including,
without limitation, by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

(b)                                 Subject to Section 11(e), if the
Person(s) empowered or selected under Section 9 hereof to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Corporation of the request
therefore, the requisite determination of entitlement to indemnification shall,
to the fullest extent permitted by law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such indemnification under applicable law; provided, however, that such sixty
(60) day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if (i) the determination is to be made by the
Independent Counsel and Indemnitee objects to the Corporation’s selection of the
Independent Counsel and (ii) the Independent Counsel ultimately selected
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

 

8

--------------------------------------------------------------------------------


 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(d)                                 Effect of Settlement. To the fullest extent
permitted by law, settlement of any Proceeding without any finding of
responsibility, wrongdoing or guilt on the part of Indemnitee with respect to
claims asserted in such Proceeding shall constitute a conclusive determination
that Indemnitee is entitled to indemnification hereunder with respect to such
Proceeding.

 

(e)                                  Reliance as Safe Harbor. For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise, or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. The provisions of this Section 10(e) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(f)                                   Actions of Others. The knowledge and/or
actions, or failure to act, of any Representative (other than Indemnitee) of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 11.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 11(e), in the event that
(i) a determination is made pursuant to Section 10 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 7 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(a) of this Agreement within ninety (90) days
after the Submission Date, (iv) payment of indemnification is not made pursuant
to Section 4, 5 or 9(a) of this Agreement within ten (10) days after receipt by
the Corporation of a written request therefore, (v) payment of indemnification
pursuant to Section 2, 3 or 6 of this Agreement is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification or (vi) in the event that the Corporation or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, Indemnitee, the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an

 

9

--------------------------------------------------------------------------------


 

adjudication by a court of Indemnitee’s entitlement to such indemnification
and/or advancement of Expenses. Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 9(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 11, the Corporation shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 9(a) of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
(i) a misstatement by the Indemnitee of a material fact, or an omission by the
Indemnitee of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d)                                 The Corporation shall, to the fullest extent
permitted by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Corporation
is bound by all the provisions of this Agreement. It is the intent of the
Corporation that Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. In addition, the Corporation shall
indemnify Indemnitee against any and all such Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Corporation of a
written request therefore) advance, to the fullest extent permitted by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Corporation under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Corporation, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses or insurance recovery, as the case may be.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Corporation shall pay Liabilities and advance Expenses
with respect to such Proceeding as if Indemnitee had

 

10

--------------------------------------------------------------------------------


 

been determined to be entitled to indemnification and advancement of Expenses
with respect to such Proceeding.

 

Section 12.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders, a resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in applicable law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificate of Incorporation, the Bylaws and/or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 The Corporation hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of Expenses
and/or insurance provided by one or more Persons with whom or which Indemnitee
may be associated. The Corporation hereby acknowledges and agrees that (i) the
Corporation shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Corporation shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by law, organizational or constituent documents,
contract (including, without limitation, this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
to indemnify Indemnitee and/or advance Expenses to Indemnitee in respect of any
proceeding shall be secondary to the obligations of the Corporation hereunder,
(iv) the Corporation shall be required to indemnify Indemnitee and advance
Expenses to Indemnitee hereunder to the fullest extent provided herein without
regard to any rights Indemnitee may have against any other Person with whom or
which Indemnitee may be associated or insurer of any such Person and (v) the
Corporation irrevocably waives, relinquishes and releases any other Person with
whom or which Indemnitee may be associated from any claim of contribution,
subrogation or any other recovery of any kind in respect of amounts paid by the
Corporation hereunder. In the event that any other Person with whom or which
Indemnitee may be associated or their insurers advances or extinguishes any
liability or loss which is the subject of any Indemnity Obligation owed by the
Corporation or payable under any insurance policy provided under this Agreement,
the payor shall have a right of subrogation against the Corporation or its
insurer or insurers for all amounts so paid which would otherwise be

 

11

--------------------------------------------------------------------------------


 

payable by the Corporation or its insurer or insurers under this Agreement. In
no event will payment of an Indemnity Obligation of the Corporation under this
Agreement by any other Person with whom or which Indemnitee may be associated or
their insurers, affect the obligations of the Corporation hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated. Any indemnification and/or insurance or
advancement of Expenses provided by any other Person with whom or which
Indemnitee may be associated, with respect to any liability arising as a result
of Indemnitee’s Corporate Status or capacity as an officer or director of any
Person, is specifically in excess of any Indemnity Obligation of the Corporation
or valid and any collectible insurance (including, without limitation, any
malpractice insurance or professional errors and omissions insurance) provided
by the Corporation under this Agreement, and any obligation to provide
indemnification and/or insurance or advance Expenses provided by any other
Person with whom or which Indemnitee may be associated shall be reduced by any
amount that Indemnitee collects from the Corporation as an indemnification
payment or advancement of Expenses pursuant to this Agreement.

 

(c)                                  The Corporation shall use its best efforts
to obtain and maintain in full force and effect an insurance policy or policies
providing liability insurance for Representatives of the Corporation or of any
other Enterprise, and Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such Representative under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Corporation maintains an insurance policy or policies providing liability
insurance for Representatives of the Corporation or of any other Enterprise, the
Corporation shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policy or policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Corporation shall not be subrogated to, and hereby waives any
rights to be subrogated to, any rights of recovery of Indemnitee, including,
without limitation, rights of indemnification provided to Indemnitee from any
other Person or entity with whom Indemnitee may be associated as well as any
rights to contribution that might otherwise exist; provided, however, that the
Corporation shall be subrogated to the extent of any such payment of all rights
of recovery of Indemnitee under insurance policies of the Corporation or any of
its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 13.                                    Duration of Agreement; Not
Employment Contract. This Agreement shall continue until and terminate upon the
latest of: (a) ten (10) years after the date that Indemnitee shall have ceased
to serve as a Representative of the Corporation or any other Enterprise and
(b) one (1) year after the final termination of any Proceeding then pending in
respect of which

 

12

--------------------------------------------------------------------------------


 

Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement relating thereto. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement, expressly or to assume and
agree to perform this agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place.  This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries or any Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Corporation (or any of its subsidiaries or any Enterprise), if any, is at will,
and Indemnitee may be discharged at any time for any reason, with or without
cause, except as may be otherwise provided in any written employment contract
between Indemnitee and the Corporation (or any of its subsidiaries or any
Enterprise), other applicable formal severance policies duly adopted by the
Board, or, with respect to service as a Representative of the Corporation, by
the Certificate of Incorporation, Bylaws and the DGCL.

 

Section 14.                                    Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 15.                                    Enforcement.

 

(a)                                 The Corporation expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve as a Representative
of the Corporation, and the Corporation acknowledges that Indemnitee is relying
upon this Agreement in serving as a Representative of the Corporation.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Bylaws and applicable law, and shall not be deemed a substitute therefore,
nor to diminish or abrogate any rights of Indemnitee thereunder.

 

13

--------------------------------------------------------------------------------


 

(c)                                  The Corporation shall not seek from a
court, or agree to, a “bar order” which would have the effect of prohibiting or
limiting the Indemnitee’s right to receive advancement of expenses under this
Agrrement.

 

Section 16.                                    Modification and Waiver. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

Section 17.                                    Notices. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Corporation.

 

(b)                                 If to the Corporation to:

 

Wyndham Destinations, Inc.

6277 Sea Harbor Drive

Orlando FL 32821

Attn: James J. Savina

Facsimile: [  ]

E-mail:  [  ]

 

with copies to (which shall not constitute notice to the Corporation):

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christian Nagler and Marsha Mogilevich

Facsimile: (212) 446-4900

E-mail:  cnagler@kirkland.com and

marsha.mogilevich@kirkland.com

 

or to any other address as may have been furnished to Indemnitee by the
Corporation.

 

Section 18.                                    Contribution. To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying Indemnitee, shall contribute to the amount

 

14

--------------------------------------------------------------------------------


 

incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of the Proceeding in order to reflect (a) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (b) the relative fault of
the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

Section 19.                                    Applicable Law and Consent to
Jurisdiction. This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Corporation
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court of Chancery, and not in any other state or
federal court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court of Chancery and
(d) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court of Chancery has been brought in an
improper or inconvenient forum.

 

Section 20.                                    Counterparts. This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.  Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

Section 21.                                    Miscellaneous. Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

 

 

Print name:

 

Title:

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------


 

 

INDEMNITEE:

 

 

 

 

 

Print name:

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------